MEMORANDUM **
Troy Anthony Thompson appeals from the district court’s order revoking his supervised release and imposing a 10-month prison sentence to be followed by an additional 26-month term of supervised release. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the revocation of supervised release, see United States v. Musa, 220 F.3d 1096, 1100 (9th Cir.2000), and for reasonableness the sentence imposed upon revocation, see United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir.2006), and we affirm.
Thompson contends that the district court abused its discretion in revoking his supervised release and reimposing a term of supervised release because his early termination from a community corrections center was not based on criminal conduct. He further contends that the sentence imposed was unreasonable.
Because the record supports the district court’s finding that Thompson violated a condition requiring him to complete the program at the community corrections center, we conclude the district court did not abuse its discretion. See Musa, 220 F.3d at 1101; see also United States v. Hurt, 345 F.3d 1033, 1036 (9th Cir.2003) (affirming reimposition of supervised release after revocation where the district court found that additional supervision was warranted). Further, because the record shows that the district court sufficiently considered the factors at 18 U.S.C. § 3583(e), we conclude the sentence is reasonable. See Miqbel, 444 F.3d at 1182.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.